MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                            Jun 14 2017, 9:50 am
court except for the purpose of establishing                             CLERK
the defense of res judicata, collateral                              Indiana Supreme Court
                                                                        Court of Appeals
estoppel, or the law of the case.                                         and Tax Court




APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Julianne Johnson                                         Ross J. Lerch
Plainfield, Indiana                                      Fenton & McGarvey Law Firm,
                                                         P.S.C.
                                                         Louisville, Kentucky


                                           IN THE
    COURT OF APPEALS OF INDIANA

Julianne Johnson,                                        June 14, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         32A05-1611-CC-2570
        v.                                               Appeal from the Hendricks
                                                         Superior Court
Portfolio Recovery Associates,                           The Honorable Stephenie LeMay-
LLC,                                                     Luken, Judge
Appellee-Plaintiff                                       Trial Court Cause No.
                                                         32D05-1603-CC-280



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 32A05-1611-CC-2570 | June 14, 2017         Page 1 of 4
                                          Case Summary
[1]   Julianne Johnson appeals the trial court’s grant of summary judgment in favor

      of Portfolio Recovery Associates, LLC. Finding no error, we affirm.



                            Facts and Procedural History
[2]   In February 2013 Johnson opened a credit-card account with Synchrony Bank.

      The card was labeled as an Amazon.com credit card. Johnson used the credit

      card and received multiple statements from Synchrony Bank. The account

      statement with a closing date of September 26, 2014, showed that $50 had been

      paid toward Johnson’s outstanding balance. The account statement with a

      closing date of November 27, 2014, showed that Johnson had an outstanding

      balance of $738.02. One month later, Synchrony Bank sold Johnson’s debt to

      Portfolio.

[3]   Portfolio filed suit against Johnson in March 2016 for the outstanding balance.

      In July, Portfolio sent Johnson discovery requests, including requests for

      admission pursuant to Indiana Trial Rule 36(A). The requests for admission

      included statements that the underlying debt was Johnson’s, that the account

      statements sent by Synchrony Bank to Johnson were authentic, and that the

      outstanding balance was owed to Portfolio. Appellee’s App. pp. 23-25.

      Johnson did not respond, so the matters set forth were deemed admitted

      pursuant to Trial Rule 36(A). Furthermore, Johnson did not seek to withdraw




      Court of Appeals of Indiana | Memorandum Decision 32A05-1611-CC-2570 | June 14, 2017   Page 2 of 4
      her admissions under subsection (B) of the rule. Portfolio then moved for

      summary judgment, which the trial court granted.

[4]   Johnson now appeals.



                                 Discussion and Decision
[5]   We review the trial court’s summary judgment order de novo. Hughley v. State,

      15 N.E.3d 1000, 1003 (Ind. 2014). Summary judgment is appropriate if there is

      “no genuine issue of material fact and the moving party is entitled to judgment

      as a matter of law.” Ind. Trial Rule 56(C). The moving party bears the burden

      to make a prima facie showing that these two requirements have been met.

      Interstate Cold Storage, Inc. v. Gen. Motors Corp., 720 N.E.2d 727, 729 (Ind. Ct.

      App. 1999), trans. denied. If the moving party establishes its prima facie case,

      the burden then shifts to the non-moving party to “set

      forth specifically designated facts showing that there is a genuine issue for

      trial.” Id.


[6]   Indiana Trial Rule 36 permits parties to serve one another with requests for

      admission. If a party does not respond to a request for admission, that matter is

      deemed admitted. “However, a party who made admissions by failing to

      respond may move to withdraw those admissions pursuant to [Trial Rule] 36.”

      Larson v. Karagan, 979 N.E.2d 655, 660 (Ind. Ct. App. 2012). “Any matter

      admitted under this rule is conclusively established unless the court on motion

      permits withdrawal or amendment of the admission.” Ind. Trial Rule 36(B).


      Court of Appeals of Indiana | Memorandum Decision 32A05-1611-CC-2570 | June 14, 2017   Page 3 of 4
[7]   Johnson challenges the authenticity of the billing statements and the assignment

      of the outstanding balance to Portfolio. In its requests for admission, Portfolio

      specifically asked about the authenticity of the billing statements and the

      assignment of the debt to Portfolio. Johnson did not answer the requests, and

      she never asked the court to withdraw her admissions. The issues Johnson

      raises were conclusively established when she failed to respond to Portfolio’s

      requests for admission and did not ask the trial court to withdraw her

      admissions. The trial court properly granted summary judgment in favor of

      Portfolio.1


[8]   Affirmed.

      Bailey, J., and Robb, J., concur.




      1
        Johnson also challenges the sufficiency of an affidavit Portfolio submitted regarding its ownership of the
      debt. We do not address this argument as Johnson admitted Portfolio’s ownership of the debt when she
      failed to answer the requests for admission. See Appellee’s App. pp. 23-25 (“Request No. 11: That all
      charges, interest, fees, and penalties assessed to the account are due and payable to Plaintiff. Request No. 12:
      That Defendant is responsible to Plaintiff for the principal amount of $738.02 plus court costs.”).

      Court of Appeals of Indiana | Memorandum Decision 32A05-1611-CC-2570 | June 14, 2017                 Page 4 of 4